           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 1 of 29




1    CHRISTOPHER W. MIXSON, ESQ. (SBN 10685)
     DON SPRINGMEYER, ESQ. (SBN 1021)
2    WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
     3556 E. Russell Road, 2nd Floor
3    Las Vegas, Nevada 89120
     Phone: (702) 341-5200 / Fax: (702) 341-5300
4    cmixson@wrslawyers.com
     dspringmeyer@wrslawyers.com
5
     ALLISON N. MELTON (SBC 45088), pro hac vice application submitted
6    CENTER FOR BIOLOGICAL DIVERSITY
     P.O. Box 3024
7    Crested Butte, CO 81224
     Phone: (970) 309-2008
8    amelton@biologicaldiversity.org
9    Attorneys for Plaintiff (additional counsel on signature page)
10
11                                UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13
14   CENTER FOR BIOLOGICAL DIVERSITY;                    Case No.: 2:20-cv-1812-JCM-NJK
15
                    Plaintiff,                           FIRST AMENDED COMPLAINT FOR
16                                                       DECLARATORY AND INJUNCTIVE
            vs.                                          RELIEF
17
     DAVID BERNHARDT, in his official capacity
18   as Secretary of the U.S. Department of Interior;
     AURELIA SKIPWITH, in her official capacity
19   as Director of the U.S. Fish and Wildlife
     Service; U.S. FISH AND WILDLIFE
20   SERVICE; DOUGLAS FURTADO, in his
21   official capacity as Bureau of Land
     Management Battle Mountain District Manager;
22   and U.S. BUREAU OF LAND
     MANAGEMENT;
23
                    Defendants.
24
25
26          Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“Plaintiff” of the “Center”), by

27   and through its attorneys of record, hereby complains and alleges as follows:
28   ///
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 2 of 29




1                                           INTRODUCTION

2           1.      Plaintiff challenges the unreasonable delay, under the Administrative Procedure

3    Act (“APA”), 5 U.S.C. § 706(1), of Defendants David Bernhardt, in his official capacity as

4    Secretary of the U.S. Department of Interior, and Aurelia Skipwith, in her official capacity as

5    Director of U.S. Fish and Wildlife Service (collectively hereinafter as the “Service”), to conclude
6    the Center’s October 7, 2019 Petition under the APA, 5 U.S.C. § 553(e), 555(b), renewed and
7    resubmitted on September 17, 2020, requesting the Service utilize its authority under the
8    Endangered Species Act, and immediately protect a rare endemic wildflower, Tiehm’s
9    buckwheat (Eriogonum tiehmii Reveal, Polygonaceae), as an “endangered” or “threatened”
10   species under the ESA. 16 U.S.C. § 1533(b)(7). The Service’s failure to respond to Plaintiff’s
11   petition under the APA and take action immediately to protect Tiehm’s buckwheat under the
12   ESA is patently unreasonable in light of myriad threats to the species compounded by the
13
     alarming destruction of approximately 40 percent of the wildflower’s total population over the
14
     last weeks or months.
15
            2.      In the alternative, the Center seeks declaratory relief and vacatur of any
16
     determination by the Service concluding not to emergency list the Tiehm’s buckwheat, as the
17
     Center’s petition requested under the APA, as patently arbitrary, capricious, and an abuse of
18
     discretion. 5 U.S.C. § 706(2)(A).
19
            3.      Because the wildflower’s total, and now drastically reduced, population is
20
     relegated to just six areas on federal public lands managed by the U.S. Bureau of Land
21
     Management (“BLM”), the Center also challenges the unreasonable delay, 5 U.S.C. § 706(1), of
22
     Douglas Furtado, in his official capacity as the BLM’s Battle Mountain District Field Manager,
23
24   in concluding the Center’s September 17, 2020 petition requesting BLM utilize all available

25   authorities and immediately protect the wildflower in accordance with the protection mandate

26   found in the Federal Land Policy Management Act (“FLPMA”), 43 U.S.C. § 1732(b), and BLM

27   policies for sensitive species.

28   ///



                                                      1
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 3 of 29




1           4.      In the alternative, the Center seeks declaratory relief and vacatur of any

2    determination by BLM in concluding, 5 U.S.C. § 555(b), not to protect the wildflower in

3    accordance with FLMPA and BLM policies, as the Center’s petition requested, as arbitrary,

4    capricious, an abuse of discretion. Id. § 706(2)(A).

5           5.      The Center also challenges the failure of Defendants Bernhardt, Skipwith, and the

6    Service to make a mandatory determination of whether to list Tiehm’s buckwheat as an
7    “endangered” or “threatened” species, as the ESA requires. 16 U.S.C. § 1533(b)(3)(B).
8           6.      Tiehm’s buckwheat is a rare, critically endangered wildflower characterized by its
9    pale yellow-to-reddish-orange blooms, as depicted in the photograph below. Tiehm’s buckwheat
10   is a critically endangered plant, found only on federal lands in western Nevada in the Silver Peak
11   Range within the BLM’s Tonopah Planning Area and Esmeralda County. The species survives
12   in an extremely limited range of just 10 acres of public land in Nevada. Before the recent
13   destruction of plants in about 40 percent of the species’ entire range, Tiehm’s buckwheat was
14
     estimated to have a global population of 43,921 individuals. The loss of 40 percent of the
15
     population would leave about 26,400 individual surviving plants.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      2
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 4 of 29




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15                                  Above: blooming Tiehm’s buckwheat
16
            7.       The Center seeks declaratory relief that the Service violated the APA and an order
17
     directing the Service to issue a substantive response by a date certain to the Center’s request to
18
     emergency list the Tiehm’s buckwheat to protect the wildflower from any further harm. The
19
     Center also seeks an order declaring BLM violated the APA, FLPMA, and its sensitive species
20
21   policies and other appropriate injunctive relief, including an order directing BLM to respond to

22   the Center’s petition, to take immediate action to protect the Tiehm’s buckwheat from further

23   destruction, and/or to mitigate and prevent further harm to the species pursuant to FLPMA and

24   BLM policies.

25                                    JURISDICTION AND VENUE

26          8.       Jurisdiction in this Court is proper under 28 U.S.C. § 1331 because this action
27   arises under the laws of the United States, including the APA, 5 U.S.C. §§ 551-706; the ESA, 16
28   U.S.C. §§ 1531-1544; and the FLPMA, 43 U.S.C. §§ 1701-1748(d).



                                                      3
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 5 of 29




1            9.      Venue is proper pursuant to 28 U.S.C. § 1391(e) because Defendants have offices

2    in this judicial district, a substantial part of the events or omissions giving rise to the claims in

3    this Complaint occurred in this judicial district, and a substantial part of the property that is the

4    subject of this case is situated in this judicial district.

5            10.     Venue is proper in the Southern Division of this District, as the challenge involves

6    federal land and resources in Esmeralda County. L.R. 1-6, 8-1.
7            11.     An actual justiciable controversy exists between Plaintiff and Defendants. The
8    requested relief is proper under 28 U.S.C. §§ 2201-02, and 5 U.S.C. §§ 553, 555, and 706. The
9    challenged agency inaction and/or final actions are subject to this Court’s review under 5 U.S.C.
10   §§ 702, 704, and/or 706.
11                                                   PARTIES
12           12.     The Center is a non-profit corporation headquartered in Tucson, Arizona, with
13   offices and staff in many states, including Nevada. The Center works through science, law, and
14
     policy to secure a future for all species, great or small, hovering on the brink of extinction. The
15
     Center is actively involved in protecting threatened and endangered species, and their habitats.
16
     The Center has over 81,000 members throughout the United States and the world.
17
             13.     The Center brings this action on its own behalf, and on behalf of its members.
18
     The Center has members who use and enjoy the federal public lands on which and nearby where
19
     Tiehm’s buckwheat are found that are managed by the BLM within the Tonopah Planning Area.
20
             14.     The Center has members who use and enjoy the Tonopah Planning Area to study,
21
     observe, photograph, and enjoy the Tiehm’s buckwheat in its extremely small 10-acre habitat.
22
     The Center’s members derive vocational, scientific, and recreational benefits when visiting
23
     Tiehm’s buckwheat, including scientific and educational benefits, aesthetic enjoyment, physical
24
25   exercise, photography, and spiritual renewal. The Center’s members derive scientific,

26   educational, health, recreational, inspirational, religious and aesthetic benefits from their

27   activities when visiting and enjoying this imperiled wildflower. The Center and its members

28



                                                          4
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 6 of 29




1    have an interest in the persistence and conservation of the Tiehm’s buckwheat for scientific,

2    aesthetic, ecologic, inspiration, and other purposes.

3           15.     The Center has a program dedicated to protecting Nevada’s numerous rare

4    species, beautiful lands, and life-sustaining groundwater. The Nevada state director actively

5    works to protect and obtain protections for imperiled species, like the Tiehm’s buckwheat.

6           16.     The Center and its members are actively participating in efforts to conserve and
7    obtain Federal and State Endangered Species Act protection for this imperiled wildflower. The
8    Center and its members do this through actions like submitting petitions to Federal and State
9    agencies requesting such additional legal protection, participating in public comment
10   opportunities, and by visiting and monitoring on-the-ground conditions of the species and its
11   limited habitat. The Center has a campaign seeking to help and conserve the Tiehm’s
12   buckwheat, which includes the objective of securing Federal and State Endangered Species Act
13   protection for the wildflower.
14
            17.     The Center’s members intend to continue to regularly use and enjoy the Tonopah
15
     Planning Area and continue their use and enjoyment that is tied to the Tiehm’s buckwheat, as
16
     discussed above, frequently and on an ongoing basis in the future, including throughout this fall
17
     and winter. At least one member of the Center has a concrete and specific plan to hike, study,
18
     monitor, and take photographs of the imperiled Tiehm’s buckwheat throughout the fall and
19
     winter of 2020 to 2021 and during peak bloom season, at the end of May and early June 2021.
20
            18.     The Center and its members have well-established interests in the conservation of
21
     the Tiehm’s buckwheat. The scientific, educational, health, recreational, inspirational, and
22
     aesthetic interests and benefits of the Center and its members have been and will continue to be
23
     adversely affected and irreparably injured if the Service continues to ignore or deny the Center’s
24
25   APA petitions and/or fails to immediately list the Tiehm’s buckwheat pursuant to its emergency

26   listing powers under the ESA, and/or if BLM continues its violations of APA and FLPMA and

27   its sensitive species policies. These are actual, concrete injuries caused by the Service’s and

28



                                                      5
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 7 of 29




1    BLM’s violations of the APA, ESA, and FLPMA. The Center and its members’ injuries will be

2    redressed by the relief sought.

3            19.     Defendant David Bernhardt is the Secretary of the Interior. As the Secretary of

4    the Interior he has the ultimate responsibility to administer and implement the ESA, and to

5    comply with all other federal laws applicable to the U.S. Department of the Interior, including

6    the FLPMA. Secretary Bernhardt is sued in his official capacity.
7            20.     Defendant Aurelia Skipwith is the Director of the U.S. Fish and Wildlife Service,
8    a federal agency within the Department of the Interior. The Secretary of the Interior has
9    delegated his authority to administer the Endangered Species Act to Service for non-marine
10   wildlife and plants. 50 C.F.R. § 402.01(b). Director Skipwith is sued in her official capacity.
11           21.     United States Fish and Wildlife Service is an agency within the United States
12   Department of the Interior. The Service and its officers are responsible for administering the
13   ESA, including its mandate for listing and emergency listing of species as threatened or
14
     endangered.
15
             22.     Defendant Doug Furtado is the District Manager of the BLM Battle Mountain
16
     District. As district manager, he is responsible for administering public lands and resources
17
     within this district, which contains the Silver Peak Range where the only known population of
18
     Tiehm’s buckwheat in the world lives.
19
             23.     Defendant United States Bureau of Land Management is an agency within the
20
     United States Department of the Interior. The BLM and its officers are responsible for the
21
     lawful management of the federal lands within the Tonopah Planning Area, which includes the
22
     10-acre area of the only known population of Tiehm’s buckwheat.
23
                         STATUTORY AND REGULATORY BACKGROUND
24
25           A.      Administrative Procedure Act (“APA”)

26           24.     The APA defines “agency action” to include “the whole or a part of an agency

27   rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5

28   U.S.C. § 551(13).



                                                         6
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 8 of 29




1            25.     The APA provides that “[e]ach agency shall give an interested person the right to

2    petition for the issuance . . . of a rule.” 5 U.S.C. § 553(e).

3            26.     The APA also provides that an “interested person may appear before an agency or

4    its responsible employees for the presentation, adjustment, or determination of an issue, request,

5    or controversy in a proceeding, whether interlocutory, summary, or otherwise, or in connection

6    with an agency function.” 5 U.S.C. § 555(b). “[E]ach agency shall proceed to conclude a matter
7    presented to it” “with due regard for the convenience and necessity of the parties . . . and within a
8    reasonable time.” Id.
9            27.     “Prompt notice shall be given of the denial in whole or in part of a written
10   application, petition, or other request of an interested person made in connection with any agency
11   proceeding.” 5 U.S.C. § 555(e). Unless affirming a prior denial or when the denial is self-
12   explanatory, “the notice shall be accompanied by a brief statement of the grounds for denial.” Id.
13           28.     Pursuant to the APA, a person suffering legal wrong because of agency action, or
14
     adversely affected or aggrieved by agency action within the meaning of a relevant statute, is
15
     entitled to judicial review thereof. 5 U.S.C. § 702.
16
             29.     Agency action made reviewable by statute and final agency actions for which
17
     there is no adequate remedy in a court are subject to judicial review. 5 U.S.C. § 704.
18
             30.     The APA directs a court to compel agency action unlawfully withheld or
19
     unreasonably delayed; and to hold unlawful and set aside agency action found to be arbitrary,
20
     capricious, an abuse of discretion, or otherwise not in accordance with the law, or agency action
21
     that is undertaken without observance of procedure required by law. 5 U.S.C. § 706.
22
             B.      Endangered Species Act (“ESA”)
23
             31.     The ESA requires the Service, with authority delegated by the Secretary of the
24
25   Interior, to determine whether any species is an endangered or threatened species because of any

26   of the following five factors: (A) the present or threatened destruction, modification, or

27   curtailment of its habitat or range; (B) overutilization for commercial, recreational, scientific, or

28   educational purposes; (C) disease or predation; (D) the inadequacy of existing regulatory



                                                        7
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 9 of 29




1    mechanisms; or (E) other natural or manmade factors affecting its continued existence. 16

2    U.S.C. § 1533(a)(1).

3           32.     To ensure the timely protection of species that are at risk of extinction, Congress

4    set forth a detailed process whereby interested persons may petition the Service to list a species

5    as “endangered” or “threatened.” 16 U.S.C. § 1533(b)(3). The process includes mandatory, non-

6    discretionary deadlines that the Secretary must meet so that imperiled species timely receive the
7    ESA’s substantive protections. Id. The three required findings, described below, are the 90-day
8    finding, the 12-month finding, and the final listing determination.
9           33.     Within 90 days of receiving a listing petition, the ESA requires the Service to
10   make a finding as to whether the petition presents substantial scientific or commercial
11   information indicating that the petitioned action “may be warranted.” 16 U.S.C. §
12   1533(b)(3)(A). If the answer is positive, the Service shall promptly commence a review of the
13   species’ status to inform the 12-month finding. Id.; id. § 1533(b)(1)(A).
14
            34.     Within 12 months of a petition that has received a positive 90-day finding, and
15
     based on a “status review,” id. § 1533(b)(1)(A), the ESA requires the Service to publish a 12-
16
     month finding, also known as a listing determination, of whether listing the species is
17
     “warranted,” “not warranted,” or “warranted but precluded.” 16 U.S.C. § 1533(b)(3)(B). If the
18
     Service finds that listing of a species as threatened or endangered is “warranted,” it shall
19
     promptly publish in the Federal Register a general notice and the complete text of a proposed
20
     regulation to implement the endangered or threatened listing. Id.
21
            35.     Within one year of publishing a “warranted” 12-month finding, the ESA requires
22
     the Service to publish a final regulation in the Federal Register as to whether a species is
23
     endangered or threatened. 16 U.S.C. § 1533(b)(6)(A)(i)(I).
24
25          36.     The Service need not comply with the statutorily prescribed listing process,

26   including notice and comment, and may promulgate a rule immediately protecting the species as

27   endangered, where there is “any emergency posing a significant risk to the well-being of any

28   species of fish or wildlife or plants,” so long as the agency publishes the reasons for such



                                                       8
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 10 of 29




1    regulation and gives actual notice to the State agency of each State where the species is believed

2    to occur. 16 U.S.C. § 1533(b)(7). An emergency listing rule takes effect after being published in

3    the Federal Register. 16 U.S.C. § 1533(b)(7).

4            37.     An emergency listing rule is a temporary rule that extends immediate protection

5    to a species facing extinction, and expires 240 days following the date of publication, while the

6    Service completes the ESA’s listing process. Id.
7            38.     Because the ESA does not safeguard a species facing extinction until it is
8    formally listed as endangered or threatened, it is critical that the Service follow the ESA’s listing
9    procedures and deadlines so that such species are protected before it is too late to save them from
10   extinction. In this case, Defendants have regularly ignored these statutory procedures and have
11   missed statutory listing deadlines, leading to the instant litigation to remedy these deficiencies.
12           39.     The ESA includes a “citizen suit provision” that allows any person to commence
13   a civil suit for violations of the ESA, including where the Secretary has failed to perform any
14
     nondiscretionary act or duty under Section 4 of the ESA, id. § 1533. Id. § 1540(g).
15
             40.     The ESA provides that a citizen suit generally may not commence prior to 60-
16
     days after written notice of the violation has been given to the Secretary. Id. U.S.C. §
17
     1540(g)(2)(C). However, there is an exception to this 60-day period, allowing that “such action
18
     may be brought immediately after such notification in the case of an action under this section
19
     respecting an emergency posing a significant risk to the well-being of any species of fish or
20
     wildlife or plants.” Id.
21
             C.      Federal Land Policy and Management Act (“FLPMA”)
22
             41.     FLPMA is the “organic act” for management of the BLM public lands in which
23
     Congress set the policy for the BLM in managing public lands to include that they “be managed
24
25   in a manner that will protect the quality of scientific, scenic, historical, ecological . . . values ….”

26   43 U.S.C. § 1701(a)(8).

27           42.     In managing public lands, FLPMA requires the BLM to “take any action

28   necessary to prevent unnecessary or undue degradation of the lands.” 43 U.S.C. § 1732(b).



                                                        9
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 11 of 29




1                   BLM DUTIES TO PROTECT THE TIEHM’S BUCKWHEAT

2           43.     BLM has established a national policy to designate and protect Sensitive Species

3    on public lands it manages. The policy provides guidance for the conservation of Sensitive

4    Species and the ecosystems upon which they depend. U.S. Dep’t of the Interior BLM, Special

5    Status Species Mgmt. Manual 6840 3 (2008) (“Special Status Species Manual 6840”).

6           44.     The objectives of the BLM special status species policy are:
7                   A.      To conserve and/or recover ESA-listed species and the ecosystems
                            on which they depend so that ESA protections are no longer
8                           needed for these species.
                    B.      To initiate proactive conservation measures that reduce or
9                           eliminate threats to Bureau sensitive species to minimize the
                            likelihood of and need for listing of these species under the ESA.
10
11   Special Status Species Manual 6840 3.
12
            45.     BLM has specifically acknowledged its duty to safeguard the public’s interest in
13
     protecting Sensitive Species:
14                   It is in the interest of the BLM to undertake conservation actions for such
15                   species before listing is warranted. It is also in the interest of the public
                     for the BLM to undertake conservation actions to improve status of
16                   Sensitive Species so sensitive recognition is no longer warranted. By
                     doing so, BLM will have greater flexibility in managing public lands to
17                   accomplish native species conservation objectives and other legal
                     mandates.
18                   ...
19                   In compliance with existing laws, including the BLM multiple use
                     mission as specified in the FLPMA, the BLM shall designate Bureau
20                   sensitive species and implement measures to conserve these species and
                     their habitats, including ESA proposed critical habitat, to promote their
21                   conservation and reduce the likelihood and need for such species to be
                     listed pursuant to the ESA.
22
     Special Status Species Manual 6840 36.
23
                                       FACTUAL ALLEGATIONS
24
            A.      Tiehm’s Buckwheat
25
            46.     Tiehm’s buckwheat is an extremely rare plant species in the buckwheat family
26
     that is found only on 10 acres in an isolated location in the Rhyolite Ridge area of the Silver
27
     Peak Range mountains of western Nevada.
28



                                                      10
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 12 of 29




1           47.     Tiehm’s buckwheat is a long-lived, mat-forming perennial shrub that is uniquely

2    associated with a distinctive clay soil, which ranges in color from white to light brown and is

3    overlain with scattered rocks. The soil parent material is diverse and includes claystones, shales,

4    tuffaceous sandstones, rhyolite flows, and limestones.

5           48.     The entire range occupied by Tiehm’s buckwheat amounts to only 10 acres spread

6    across a two-square mile area of land that is administered by BLM in the Battle Mountain
7    District of Nevada.
8           49.     There is only one population of Tiehm’s buckwheat in the world and it is
9    comprised of six subpopulations. Before the recent event in which approximately 40% of the
10   Tiehm’s buckwheat population was removed and/or destroyed, the total number of individual
11   plants was estimated at only 43,921 on a small 10-acre area of public land.
12          50.     Extensive surveys have failed to locate any additional populations of Tiehm’s
13   buckwheat outside this small area within the Silver Peak Range in western Nevada.
14
            51.     All six subpopulations of Tiehm’s buckwheat and its habitat are located within the
15
     proposed Project Area of a proposed mine known as the Rhyolite Ridge Mining Project.
16
            52.     BLM has designated the Tiehm’s buckwheat as a Sensitive Species. BLM,
17
     Nevada Sensitive and Status Species List 40 (2017).
18
            53.     On June 1, 2019, the Center’s Nevada state director visited the Rhyolite Ridge
19
     Project Area, and observed Tiehm’s buckwheat in full bloom, surveying all six subpopulations
20
     with a desert botanist. Impacts were observed from mineral exploration activities including
21
     road-building and well-pad grading, within the area occupied by the buckwheat. While the
22
     activity appeared recent, no evidence of ongoing activity was observed at that time, nor were
23
     equipment or personnel present.
24
25          54.     On June 10, 2019, the Center’s Nevada state director visited the BLM’s Tonopah

26   field office and became concerned about the authorized mineral exploration activities within

27   Tiehm’s buckwheat habitat after examining notices. At that time, however, there was no

28



                                                     11
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 13 of 29




1    indication of current or ongoing activities, and BLM staff was unable to elaborate as to whether

2    further activities were going to occur.

3           55.     On June 12, 2019, as required by regulations implementing the ESA, see 50

4    C.F.R. § 424.14(b), the Center provided formal 30-day notice to the State of Nevada that the

5    Center intended to file a petition to designate as endangered and designate critical habitat for

6    Tiehm’s buckwheat. The notice, copies of which were also sent to BLM and the U.S. Fish and
7    Wildlife Service, explained that Tiehm’s buckwheat is an extremely rare plant with a highly
8    restricted habitat in the Silver Peak Range of Esmerelda County, Nevada, and at that time, was
9    already under threat by mineral exploration activities and a proposed mining project. The Center
10   urged the State, BLM, and the Service to work together to cease all exploration activities within
11   or adjacent to Tiehm’s buckwheat habitat until proper environmental review could be conducted
12   and the petition could be evaluated.
13          56.     On October 7, 2019, having received no response to its June 12, 2019 letter, the
14
     Center submitted a petition to the Service pursuant to 16 U.S.C. § 1533(b) of the ESA, 5 U.S.C.
15
     § 553(e) of the APA, and 50 C.F.R. 424.14(a), requesting that Tiehm’s buckwheat be designated
16
     as an endangered species under the ESA. Pursuant to the APA, the Center also formally
17
     requested that Tiehm’s buckwheat be listed on an emergency basis under the ESA, 16 U.S.C. §
18
     1533(b)(7), due to the significant risk posed by exploration activities and the proposed Rhyolite
19
     Ridge Mining Project.
20
            57.     On July 22, 2020, the Service published a preliminary 90-day finding on the
21
     Center’s October 7, 2019 petition to list the Tiehm’s buckwheat under the ESA, finding that
22
     protecting the buckwheat as endangered or threatened “may be warranted,” due to the substantial
23
     threats that the Center had documented. U.S. Dep’t of the Interior, Endangered and Threatened
24
25   Wildlife and Plants; 90-Day Findings for Two Species, 85 Fed. Reg. 44265 (July 22, 2020) (“90-

26   Day Finding”).

27          58.     However, in its 90-Day Finding, the Service did not formally conclude whether it

28   would issue an emergency rule to protect the Tiehm’s buckwheat at the time it issued the 90-Day



                                                      12
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 14 of 29




1    Finding, but instead merely stated its belief that the ESA did not require the agency to respond.

2    85 Fed. Reg. 44267 (“The Act does not provide for a process to petition emergency listing;

3    therefore, we are evaluating this petition under the normal process . . .”).

4           59.     The ESA required publication of a 12-month listing determination by no later than

5    October 7, 2020, 16 U.S.C. § 1533(b)(3)(B). Had the Service made such a timely determination

6    that listing Tiehm’s buckwheat is warranted, in the absence of immediate protection through an
7    emergency listing rule, any final rule protecting the buckwheat would be published no sooner
8    than November 7, 2021. Id. §§ 1533(b)(6)(A), 1533(b)(4). However, the Service did not make
9    this mandatory 12-month finding on or by October 7, 2020 or by the date of the filing of this
10   First Amended Complaint, in violation of the ESA.
11          60.     On January 11, February 24, May 22, June 3, and June 26, 2020, the Center’s
12   Nevada state director visited the Rhyolite Ridge area and studied and photographed Tiehm’s
13   buckwheat, examined the site for signs of disturbance, and shared information about the
14
     wildflower and site with visiting journalists. No sign of unusual activity was observed during
15
     these visits. On May 22, the flowers appeared to be at peak bloom, though a majority of flowers
16
     were still blooming on June 3. By June 26, most had gone to fruit, and by July 5, only some
17
     fruits remained.
18
            61.     On July 5, 2020, the Center’s Nevada state director visited the Rhyolite Ridge
19
     area and did not notice any destruction of plants or other unusual activity or phenomena.
20
            B.      Tiehm’s Buckwheat Large-Scale Destruction Incident
21
            62.     On September 12, 2020, the Center’s Nevada state director and a desert botanist
22
     visited subpopulation 1 of Tiehm’s buckwheat at Rhyolite Ridge. Significant disturbance was
23
     discovered at subpopulation 1, which is adjacent to the road that is used for accessing the
24
25   Rhyolite Ridge area, with many plants missing. This is depicted in the photo below; holes left

26   by the removal of the plants are circled.

27
28



                                                      13
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 15 of 29




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
                        Above: Holes left and removed plants in subpopulation 1.
20
            63.    On September 13, 2020, the Center’s Nevada state director and the desert botanist
21
     returned, conducting a complete survey of the damage. They visited all six subpopulations (as
22
     established by Morefield (1995)) and observed some form(s) of destruction of individual plants
23
     throughout the species’ range.
24
            64.    Damage to these imperiled wildflowers consisted predominately of the: 1) entire
25
     plant having been dug up, leaving only a hole in the ground; 2) a portion of the buckwheat mat
26
     was dug up or removed from the ground, leaving a badly damaged remaining plant/mat; or 3)
27
28   holes were dug up resulting in the removal of the plant with remaining taproots exposed and a



                                                    14
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 16 of 29




1    large hole surrounding them. While buckwheat remains were found, including whole plants and

2    pieces of plants, large amount of uprooted biomass indicated that uprooted plants were removed

3    and transported elsewhere.

4
5
6
7
8
9
10
11
12
13
14
15
16                          Above: completely dug up plants, subpopulation 1.
17
18
19
20
21
22
23
24
25
26
27
28



                                                   15
     Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 17 of 29




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15                        Above: Exposed taproot, subpopulation 1.
16
17
18
19
20
21
22
23
24
25
26
     Above: Destroyed buckwheat with loose pieces, exposed taproot, and small remaining
27                          rooted plants in subpopulation 1.
28



                                             16
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 18 of 29




1           65.     Significant footprints and disturbance in all subpopulations, including newly

2    created social trails, were observed.

3           66.       Specific holes in the ground at subpopulations 1, 2, and 5 were counted, and

4    although it is unclear how many plants were lost for each hole, at a minimum this amount would

5    be one plant per hole. In subpopulations 3, 4, and 6, the holes were too numerous to count.

6           67.     Subpopulations 1 and 2 are estimated to have lost 25 percent of their plant
7    populations. The emergent social trail pictured below was on the east side of subpopulation 2, an
8    area observed to have virtually all plants extirpated. This trail was not observed in previous
9    visits to be of the same level of use and definition.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                              Above: photo depicting new social trail 1
28



                                                       17
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 19 of 29




1           68.     Subpopulations 3, 4, and 5 were the most severely affected, experiencing severe

2    population loss. Subpopulation 6, the largest of the subpopulations, appears to have lost 35

3    percent loss of individuals, with even losses even greater in subpopulation 6b.

4
5
6
7
8
9
10
11
12
13
14
15
16                                Above: destruction in subpopulation 6b.
17
18          69.     Within subpopulations, some areas experienced more intensive removal and/or
19   destruction, creating areas of nearly wholesale extirpation.
20          70.     The preliminary field survey estimates a loss of approximately 40 percent of the
21   Tiehm’s buckwheat global population. Before the incident, the total global population, per EM
22   Strategies’ 2019 survey, was 43,921. The estimated loss of 40 percent of the total population
23
     therefore equates to a loss of approximately 17,000 individual plants. Below is a table of this
24
     preliminary field data.
25
     ///
26
     ///
27
     ///
28



                                                     18
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 20 of 29




1                        Estimated number
                         of plants per 2019                                          (Count of plants
2                              survey            (Count of                              destroyed
                             (Percent of           holes           (Visual            based on visual
3    Subpopulation          population)            2020)      assessment 2020)         assessment)
4          1                9,240 (21%)            1,500       25% extirpation            2,310
           2                4,541 (10%)             650        25% extirpation            1,135
5          3                 1,860 (4%)             N/A        90% extirpation            1,620
6          4                8,159 (19%)             N/A        80% extirpation            6,527
           5                  199 (1%)               49       100% extirpation             199
7       6 (a, b)           19,871 (45%)             N/A        35% extirpation            6,855
8
         Total                 43,921                                                     18,646
9      Percent of
          total
10     population               100%                                                      42.40%
11
        Figure 1: data from preliminary field survey on September 13, 2020 of Tiehm’s buckwheat
12                 destruction incident. Column 2 data per EM Strategies 2019 survey.
13          71.      By letter dated September 15, 2020, the Center and the California Botanic Garden
14   alerted BLM Battle Mountain District Manager; the Service’s Field Supervisor; the Nevada
15   Division of Forestry; Ioneer, Ltd., the mining company proposing the Rhyolite Ridge lithium-
16   boron mine; and Ioneer’s consultant, EM Strategies, to the loss of approximately 40 percent of
17   Tiehm’s buckwheat, documenting the recent destruction incidents, and petitioning all parties to
18
     take immediate corrective action.
19
            72.      In addition, in their September 15, 2020 letter, the Center and the California
20
     Botanic Garden asked the Service to: immediately and comprehensively survey the population to
21
     assess the damage; issue an emergency rule to immediately protect Tiehm’s buckwheat as an
22
     endangered species under the ESA; designate critical habitat for the entirety of the buckwheat’s
23
     occupied range; and develop a recovery plant to ensure Tiehm’s buckwheat does not go extinct.
24
            73.      The September 15, 2020 letter asked BLM to: flag visible holes to enable
25
     assessments during the 2021 spring vegetative growth period; backfill holes to prevent erosion,
26
     including focused effort on potentially viable plants that had their roots exposed and surrounded
27
     by holes; repair damage to plants and provide plant care, like supplemental water; fence the
28



                                                      19
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 21 of 29




1    entire Tiehm’s buckwheat habitat with secure fencing; install security/game cameras; install

2    proper signage to inform the public that sensitive resources are present; commence an

3    investigation into the destruction and/or removal of plants; and prosecute any violation of

4    applicable federal law.

5           74.     After sending the September 15, 2020 letter, the Center learned that a week

6    earlier, a field technician from the University of Nevada, Reno field had alerted the Service,
7    BLM, and Nevada Division of Forestry of destruction of Tiehm’s buckwheat. It is not known
8    whether this technician’s alert, dated September 8, 2020, addressed the same destruction and/or
9    removal that was observed by the Center’s Nevada state director on September 12 and 13. It is
10   also not known whether the Service or BLM took any steps to stop or reverse the destruction in
11   response to the September 8, 2020 letter.
12          75.     The destruction and/or removal occurred between July 5, 2020 and September 11,
13   2020 remains a clear and, until stopped, ongoing threat to the species’ very survival.
14
            76.     Field observations revealed evidence of human presence throughout areas in
15
     which Tiehm’s buckwheat had been removed and/or destroyed. In addition, the targeted nature
16
     of the damage, combined with the lack of feces, pawprints, hoofprints, or other evidence of
17
     wildlife, suggest human involvement or causation. In public comments, Ioneer, a University of
18
     Nevada biology professor, and the Nevada Department of Conservation and Natural Resources
19
     suggested that rodents or other small mammals are responsible for the destruction. However,
20
     botanists specializing in buckwheat and desert plants, along with mammologists, have stated that
21
     the damage appears unprecedented in severity and inconsistent with any previously reported
22
     rodent depredations. Botanists Dr. Naomi Fraga, Dr. Ben Grady, and Dr. Lucinda McDade, as
23
     well as mammologists Dr. Christopher Moore and Mr. Scott Tremor sent letters to the Service on
24
25   September 28, 2020 describing their observations regarding the destruction and skepticism about

26   the small mammal hypothesis. Regardless of the cause, all parties agree that the impact on the

27   plants is “alarming.”

28



                                                     20
           Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 22 of 29




1           77.     On September 17, 2020, the Center sent a petition to the Service renewing its

2    October 7, 2019 request that the Service immediately protect the Tiehm’s buckwheat with its

3    emergency listing authority under the ESA, particularly in light of the recent destruction. 5

4    U.S.C. §§ 553(e), 555(b); 16 U.S.C. § 1533(b)(7).

5           78.     The September 17, 2020 request stressed that emergency protection is needed

6    right away to protect the species from an ongoing, emerging, and significant risk to its “well-
7    being” that has come to light since the Service determined listing may be warranted already, due
8    to preexisting threats as outlined in the Service’s 90-Day Finding. 16 U.S.C. § 1533(b)(7). The
9    request also noted that the Service failed to formally conclude the Center’s October 7, 2019
10   request for emergency listing and, in light of the additional, existential threat presented by the
11   recent incidents of destruction and/or collection, the risk to the species’ “well-being,” indeed its
12   very existence, is even more dire. Given the exigent circumstances, the Center requested the
13   Service provide a conclusion of the matter no later than close of business on September 24, 2020.
14
     Id.
15
            79.     On September 17, 2020, the Center also provided a petition to BLM requesting
16
     that it take immediate action consistent with its legal authorities and responsibilities under
17
     FLPMA and its sensitive species policy to protect the Tiehm’s buckwheat from any further harm
18
     and mitigate harm caused by the recent destruction and/or removal. The petition re-iterated the
19
     immediate action that the Center asked the agency to take in its September 15, 2020 letter and
20
     included it as Attachment A to the petition. The Center requested that BLM also provide a
21
     conclusion of the matter no later than close of business on September 24, 2020 due to the exigent
22
     circumstances facing the species.
23
            80.     On September 20, 2020, the Center’s Nevada state director, a desert botanist from
24
25   the California Botanic Garden, and others visited the Tiehm’s buckwheat populations and

26   observed that since September 13, 2020, many of the holes in subpopulations 1 and 2, which are

27   closest to the access road, had been filled in, and other new disturbance to the area was evident,

28



                                                      21
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 23 of 29




1    such as plants put back in holes and numerous new footprints. Subpopulations 3, 4, 5, and 6

2    appeared similar to how they appeared September 13, 2020.

3            81.    On September 22, 2020, the Reno U.S. Fish and Wildlife Service Field Supervisor

4    called Center staff saying that the Service had received the Center’s September 17, 2020 petition

5    and were evaluating next steps.

6            82.    On September 23, 2020, BLM sent an e-mail to Center staff that stated in its
7    entirety:
                    Mr. Lake, I have been asked to respond to your September 17, 2020 letter
8                   to Douglas Furtado, District Manager, Bureau of Land Management, Battle
                    Mountain District. The BLM Battle Mountain District appreciates the
9                   information outlined in your letter and will consider these matters, as
                    appropriate.
10
11           83.    On September 23, 2020, Center staff returned to Ryholite Ridge with experts and
12
     members of the press. Further alterations of the site since September 20, 2020, in particular to
13
     subpopulations 4, 5, and 6, were observed. These alterations were similar to what was observed
14
     at subpopulations 1 and 2 on September 20, 2020, which included the backfilling of empty holes
15
     and holes in the soil around remaining plants and insertion of dead plant parts into the soil.
16
     Subpopulation 3 was not visited on this date, and it is unknown to Plaintiff at this time whether it
17
     was altered.
18
             84.    By letter dated September 28, 2020 to the Service and BLM, the Center
19
     documented alterations to the site that were observed on September 20 and 23, 2020. The letter
20
     re-iterated that despite these changes at subpopulation 1, 2, 4, 5, and 6, the need for the Service
21
     to undertake emergency listing pursuant to the ESA and for BLM to take the immediate actions,
22
23   including on-the-ground actions that were identified in the September 15, 2020 letter, remain

24   unchanged. The Center also conveyed that regardless the cause of this destruction, there is

25   agreement that the situation is “very alarming” and that emergency action is essential to address

26   the dire situation of the plant and the on-going risk of further harm.

27
28



                                                      22
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 24 of 29




1           85.     On September 28, 2020, Dr. Naomi Fraga, Laura Cunningham, and Kevin

2    Emmerich sent letters to the Service describing changes observed at the site between September

3    13th and September 23rd.

4           86.     Until the causes of the destruction and/or removal of Tiehm’s buckwheat are

5    determined and stopped, this remains an ongoing and existential threat to the species. It is also a

6    new threat that has come to light since the Center’s listing petition and request for emergency
7    listing of October 7, 2019 and the Service’s 90-Day Finding of July 22, 2020, which concluded
8    that protection of Tiehm’s buckwheat under the ESA may already be warranted.
9           87.     By letter dated October 8, 2020, the Center formally notified Defendants
10   Bernhardt, Skipwith, and the Service of the Center’s intent to bring a citizen-suit challenging
11   Defendants’ failure to make a timely mandatory 12-month finding on the Center’s October 7,
12   2019 Petition to list the Tiehm’s buckwheat as endangered or threatened under the ESA, due to
13   an emergency posing a significant risk to the “well-being” of the Tiehm’s buckwheat. As of the
14
     date of the filing of this Complaint, the Center has received no response to that letter.
15
                                      FIRST CLAIM FOR RELIEF
16
      The Service Has Unreasonably Delayed in Concluding the Center’s Request to Emergency List
17   the Tiehm’s Buckwheat. In the Alternative, the Service Has Arbitrarily and Capriciously and/or
       Abused its Discretion in Concluding the Center’s Request and Failing to Emergency List the
18                                        Tiehm’s Buckwheat.
19          88.     The Center hereby incorporates by reference all preceding paragraphs.
20          89.     On October 7, 2019, the Center petitioned the Service ESA to list the Tiehm’s
21   buckwheat pursuant to its emergency authority under the ESA because the mining exploration
22   and a proposed lithium-boron mine pose significant risks to the well-being of the species. 16
23   U.S.C. § 1533(b)(7). The Center also petitioned the Service under the APA to exercise its
24
     emergency listing authority under the ESA.
25
            90.     On July 22, 2020, the Service published its preliminary finding on the Center’s
26
     October 7, 2019 petition to list the Tiehm’s buckwheat under the ESA, finding that protecting the
27
     buckwheat as endangered or threatened may be warranted due to substantial, myriad threats that
28



                                                      23
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 25 of 29




1    the Center had documented. 85 Fed. Reg. 44265. The Service did not conclude the Center’s

2    request for emergency listing, merely noting that the ESA does not provide a procedure for the

3    public to request emergency listing.

4           91.     The Service also did not provide a conclusion, under the APA, 5 U.S.C. § 555(b),

5    as to whether it will emergency list Tiehm’s buckwheat under the ESA. Since then,

6    approximately 40 percent of the Tiehm’s buckwheat population has been destroyed, collected,
7    and/or removed it from its habitat on public land.
8           92.     On September 17, 2020, in the absence of any substantive response to its petition,
9    the Center renewed its request for emergency listing, explaining that the recent destruction of
10   approximately 40 percent of the total population has placed the species in desperate
11   circumstances and until the cause is found and halted, the potential for further destruction
12   remains a present and ongoing threat that is a significant risk to the well-being of the plant.
13          93.     As of the filing of this lawsuit, the Service has failed to reach a conclusion under
14
     the APA, 5 U.S.C. § 555(b), in response to the Center’s October 7, 2019 petition under the APA,
15
     id., § 553(e), as renewed by the Center on September 17, 2020, to immediately protect Tiehm’s
16
     buckwheat under its emergency listing authority, to protect the buckwheat pending the Service’s
17
     completion of the listing process. This unreasonable delay violates the APA, which requires that
18
     agencies conclude matters presented to them within a reasonable time. See 5 U.S.C. §§ 553(e),
19
     555(b), 706(1).
20
            94.     Alternatively, to the extent the Service maintains that it has concluded, and
21
     denied, the emergency listing request, the agency has, contrary to the APA, see 5 U.S.C. §
22
     706(2)(A), arbitrarily and capriciously and/or abused its discretion in denying the petition,
23
     including because the Service has set forth no substantive rationale for such denial and has not
24
25   responded in any manner to the reasons proffered by the Center for emergency listing.

26
27
28



                                                      24
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 26 of 29




1                                    SECOND CLAIM FOR RELIEF

2     The BLM Has Unreasonably Delayed in Concluding the Center’s Request that BLM Comply
     with its Protection Mandate and Sensitive Species Policy to Protect the Tiehm’s Buckwheat from
3     Destruction and/or Removal. In the alternative, BLM Has Arbitrarily and Capriciously and/or
          Abused its Discretion in Concluding the Center Request and Failing to Comply with its
4        Protection Mandate and Sensitive Species Policy to Protect the Tiehm’s Buckwheat from
5                                     Destruction and/or Removal.

6          95.      The Center hereby incorporates by reference all preceding paragraphs.

7          96.      Under the extraordinary circumstances at hand—in which the fate of a highly

8    imperiled plant on BLM lands hangs in the balance and emergency action is clearly called for—

9    the BLM has unreasonably delayed in concluding the Center’s September 17, 2020 petition as to

10   whether it will comply with FLPMA’s protection mandate and prevent undue or unnecessary
11   degradation, and to protect BLM sensitive species consistent with BLM sensitive species
12   policies, by taking immediate action to protect Tiehm’s buckwheat, including by repairing
13   damage to still-living plants, backfilling all holes to prevent erosion, flagging visible holes to
14   enable monitoring and future assessments, enclosures, security cameras, installing signage,
15   posting a security guard or law enforcement officer at Rhyolite Ridge, and investigating and/or
16   prosecuting violations as appropriate and to the fullest extent possible. 5 U.S.C. §§ 555(b),
17
     706(1); 43 U.S.C. § 1732(b); BLM Manual 6840.
18
           97.      Alternatively, to the extent BLM maintains that it has provided a final response to
19
     the petition, BLM has arbitrarily and capriciously concluded and/or abused its discretion in
20
     deciding not to comply or failing to fully comply with FLPMA’s protection mandate and
21
     prevent undue or unnecessary degradation and protect BLM sensitive species consistent with
22
     BLM sensitive species policies, by taking immediate action to protect Tiehm’s buckwheat,
23
     including by repairing damage to still-living plants, backfilling all holes to prevent erosion,
24
     flagging visible holes to enable monitoring and future assessments, enclosures, security cameras,
25
     installing signage, posting a security guard or law enforcement officer at Rhyolite Ridge,
26
     investigating and/or prosecuting violations as appropriate and to the fullest extent possible. 5
27
     U.S.C. §§ 555(b), 706(1); 43 U.S.C. § 1732(b); BLM Manual 6840.
28



                                                       25
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 27 of 29




1                                    THIRD CLAIM FOR RELIEF

2
        The Service Has Violated the ESA by Failing to Make a Timely 12-Month Finding on the
3       Center’s Petition to List Tiehm’s Buckwheat as Endangered or Threatened Under the ESA.

4         98.       The Center hereby incorporates by reference all preceding paragraphs.
5         99.       Defendant Bernhardt, Defendant Skipwith, and the Service have failed to make a
6
     timely 12-month finding on the Center’s Petition to list the Tiehm’s buckwheat as endangered or
7
     threatened species in violation of the ESA, 16 U.S.C. § 1533(b)(3)(B), also constituting
8
9    mandatory agency action that has been “unlawfully withheld or unreasonably delayed” within

10   the meaning of the APA. 5 U.S.C. § 706(1).
11
                                        PRAYER FOR RELIEF
12
            WHEREFORE, the Center respectfully requests that this Court:
13
            A.      Declare that the Service has violated the APA and ESA and ordering that the
14
     Service must conclude and issue a final decision on the Center’s request to emergency list the
15
16   Tiehm’s buckwheat by a date certain to be established by the Court;

17          B.      Declare that the BLM has violated the APA, FLPMA, and its sensitive species

18   policies and ordering that BLM must conclude and issue a final decision on the Center’s request

19   to take immediate meaningful on-the-ground actions to protect Tiehm’s buckwheat from further

20   destruction and mitigate and prevent any further harm to the species pursuant to its FLPMA

21   protection mandate and sensitive species policies;
22          C.      Declare that Defendant Bernhardt, Defendant Skipwith, and the Service violated
23   the ESA and/or APA by failing to issue a timely 12-month finding as to whether listing the
24   Tiehm’s buckwheat is warranted;
25          D.      Order Defendant Bernhardt, Defendant Skipwith, and the Service to issue, by a
26   date certain, findings as to whether listing the Tiehm’s buckwheat is warranted;
27          E.      Set aside and remand any final decisions(s) that the Service and/or BLM maintain
28
     they have made to deny the Center’s petitions;


                                                      26
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 28 of 29




1           F.     Issue any other relief, including preliminary and permanent injunctive relief to

2    ensure a conclusion of this matter, and to protect Tiehm’s buckwheat, that the Court deems

3    necessary and appropriate under the circumstances;

4           E.     Award to the Center its costs, expenses, expert witness fees, and reasonable

5    attorney fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412; and

6           F.     Grant the Center such further relief as may be just, proper, and equitable.
7           Dated October 14, 2020               Respectfully submitted,
8
                                                 /s/ Christopher W. Mixson
9                                                Christopher W. Mixson, Esq. (SBN 10685)
                                                 Don Springmeyer, Esq. (SBN 1021)
10                                               Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
11                                               3556 East Russell Road
                                                 Las Vegas, NV 89120
12                                               Phone: (702) 341-5200
                                                 cmixson@wrslawyers.com
13                                               dspringmeyer@wrslawyers.com
14
                                                 Allison N. Melton (SBC 45088)
15                                               Center for Biological Diversity
                                                 P.O. Box 3024
16                                               Crested Butte, CO 81224
17                                               Phone: (970) 309-2008
                                                 amelton@biologicaldiversity.org
18                                               (pro hac vice application submitted)
19                                               Amy R. Atwood (SBO 060407)
20                                               Center for Biological Diversity
                                                 P.O. Box 11374
21                                               Portland, OR 97211
                                                 Phone: (971) 717-6401
22                                               atwood@biologicaldiversity.org
23                                               (pro hac vice application submitted)

24                                               Attorneys for Plaintiff
25
26
27
28



                                                    27
          Case 2:20-cv-01812-JCM-NJK Document 11 Filed 10/14/20 Page 29 of 29




1                                      CERTIFICATE OF SERVICE

2              I hereby certify that on this 14th day of October, 2020, a true and correct copy of FIRST
3    AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF was
4
     served via the United States District Court CM/ECF system on all parties or persons requiring
5
     notice.
6                                               By /s/ Christie Rehfeld
                                                   Christie Rehfeld, an Employee of
7                                                  WOLF, RIFKIN, SHAPIRO, SCHULMAN &
8                                                  RABKIN, LLP

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      28
